
	

113 HR 4687 IH: Pipeline Inspection Enforcement Act of 2014
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4687
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Ms. Hahn introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to provide for the inspection of pipeline facilities that
			 are transferred by sale and pipeline facilities that are abandoned, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Pipeline Inspection Enforcement Act of 2014.
		2.Pipeline inspections
			(a)In generalSection 60108 of title 49, United States Code, is amended by adding at the end the following:
				
					(e)Inspection of transferred pipeline facilitiesWith respect to a pipeline facility that is transferred by sale, the Secretary shall require by
			 regulation that—
						(1)not later than 180 days after the date of the sale, the person purchasing the facility conduct an
			 inspection of the facility to confirm the status of any pipeline listed as
			 active or abandoned; and
						(2)the regulatory authority responsible for inspections of the facility ensure that the inspection
			 described in paragraph (1) is conducted.
						(f)Inspection of abandoned pipeline facilitiesWith respect to a pipeline facility that newly lists a pipeline as abandoned, the Secretary shall
			 require by regulation that the regulatory authority responsible for
			 inspections of the facility, together with the person owning or operating
			 the facility, conduct an inspection of the facility to confirm the status
			 of the pipeline as abandoned..
			(b)ApplicabilityThe amendment made by subsection (a) shall apply to a pipeline facility that is transferred or
			 listed as abandoned after the date of enactment of this Act.
			
